Citation Nr: 0614738	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-28 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to February 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Newark Regional Office and a January 2004 
rating decision of the Philadelphia Regional Office (RO).  A 
Travel Board hearing was held at the RO before the 
undersigned in January 2006.

In March 2006 the veteran submitted additional evidence that 
was accompanied by a waiver of RO consideration.  The Board 
notes that the submitted materials were already of record.

The matters of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for right ear hearing loss, and entitlement to 
service connection for PTSD based on de novo review are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The veteran will be notified if any 
action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision found no new 
and material evidence had been received, and declined to 
reopen a claim seeking service connection for PTSD, which was 
previously denied, essentially based on findings that there 
was no verified (or even asserted) stressor of record.

2.  Evidence received since the February 1999 rating decision 
includes information regarding an asserted stressor.
CONCLUSION OF LAW

Evidence received since the February 1999 rating decision is 
new and material, and the veteran's claim of service 
connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a)(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the decision below (pertaining to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD) 
represents a grant of that portion of the claim that is being 
addressed, there is no need to belabor the impact of the VCAA 
on this matter.  Further notice and assistance requirements 
relating to the matters being remanded will be addressed in 
the remand.


Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
[38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
November 2002), and the new definition applies.]  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Factual Background

A rating decision in September 1972 denied service connection 
for a nervous condition, and rating decisions in October 1989 
and July 1997 denied service connection for PTSD (as PTSD had 
not been shown by the evidence of record).  Rating decisions 
in May 1998 and February 1999 also denied the veteran's 
applications to reopen his claim seeking service connection 
for PTSD, essentially on the basis that there was no verified 
(or even asserted) stressor of record.

The veteran subsequently filed an application to reopen the 
claim of service connection for PTSD in September 2002.  In 
the January 2004 rating decision the RO again denied the 
veteran's petition to reopen the claim, and the present 
appeal ensued.

Service medical records contain no findings or complaints 
related to a psychiatric disorder.  On Reserve examination in 
January 1975 psychiatric evaluation was normal.

A March 1972 VA medical record indicates that the veteran 
complained of "bad nerves."  A VA record in August 1972 
reflects that the veteran failed to appear for a 
neuropsychiatric screening examination scheduled for May 22, 
1972.  A VA medical record dated in July 1989 reflects a 
diagnosis of generalized anxiety disorder.  The examination 
did not provide an opinion regarding etiology.

Notes in the file indicate that the veteran failed to appear 
for VA PTSD examinations scheduled for August 1996, October 
1996, and February 1997.  

A June 1997 letter from the veteran's private therapist 
indicated that the veteran had been a patient at that office 
since December 1995.  It noted that the veteran was a Vietnam 
veteran and was being treated for PTSD.  The record did not 
note or indicate that the veteran's PTSD had been caused by 
service.

A note in the file reveals that the veteran failed to appear 
for a VA PTSD examination scheduled for November 1997.

In a statement received in November 2003, the veteran 
indicated that one of his stressful events was being exposed 
to the continuous fire of guns aboard ship during service.

At a September 2004 RO hearing, the veteran indicated that he 
had participated in live fire combat.  When asked to describe 
what stressor the veteran was claiming in connection with his 
PTSD claim, the veteran indicated that the stressor that he 
was asserting involved combat operations and being in the 
combat area.  He also indicated that "guns [were] going off 
and on all the time."  He later testified, however, that his 
ship had never come under enemy fire.  He essentially stated 
that his stressor was that of being in a combat zone.  
(Transcript, p. 7).

At his January 2006 Board hearing, the veteran reiterated his 
complaint that he had been exposed to the firing of guns on 
board ship during service.  The veteran also testified that 
he felt that he was under stress his entire time of service.

Analysis

Evidence received since the February 1999 rating decision 
reflects that the veteran has provided an asserted stressor 
(exposure to the constant firing on guns while serving in a 
combat zone) that he says has caused his PTSD.  Inasmuch as 
the cumulative additional evidence pertains to the 
unestablished facts necessary to substantiate the claim, 
i.e., whether the veteran has PTSD related to an inservice 
stressor, it raises a reasonable possibility of 
substantiating the claim, is new and material, and warrants 
the claim being reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for PTSD is granted.


REMAND

At the outset, it is noteworthy that the veteran has not 
received any notice regarding ratings of PTSD and hearing 
loss disabilities or effective dates of such awards (See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the claim 
is being remanded anyway, the RO will have the opportunity to 
correct this deficiency.

As for PTSD, the Board notes that the June 1997 letter from 
the veteran's private therapist appears to indicate that the 
veteran has been diagnosed with PTSD.  Further, the record 
now contains evidence of an asserted stressor (exposure to 
repeated gunship fire while serving in a combat zone).  While 
a stressor in this case (exposure to repeated gunship fire 
while serving in a combat zone) has been asserted, there is 
no evidence of record suggesting that such stressor and the 
veteran's PTSD are related.  The reopening of this claim 
triggers VA's duty to assist him by arranging for medical 
examination/opinion.  Notably, sufficiency of stressor is a 
medical question, and a VA psychiatric examination/advisory 
opinion as to whether the veteran actually has PTSD related 
to the alleged stressor in service is necessary See 38 C.F.R. 
§ 3.159(c).  

As to the issue of whether new and material evidence has been 
received to reopen a claim of service connection for right 
ear hearing loss, additional due process considerations 
remain to be satisfied.  In Kent V. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), the Court essentially stated 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Review of the claims file reveals that notice 
in this regard to date is complete.

Accordingly, the case is hereby REMANDED for the following:

1.  In light of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the RO should 
provide the veteran appropriate notice as 
to the rating of mental and hearing loss 
disorders and effective date of any such 
awards.  The RO should also issue a 
proper notification letter regarding the 
claim to reopen a claim of service 
connection for right ear hearing loss.  
This should include notification of the 
evidence of record, notification of the 
information that is necessary to 
establish entitlement to service 
connection for the hearing loss, and 
notice regarding the evidence and 
information necessary to reopen the 
claim.

2.  The RO should then arrange for a VA 
examination by a psychiatrist to 
determine whether the veteran has PTSD 
based upon the asserted stressor of 
"exposure to repeated gunship fire while 
serving in a combat zone."  His claims 
file must be reviewed by the examiner, 
and only the aforementioned stressor may 
be considered in determining whether he 
has PTSD related to his service.  The 
examiner should explain the rationale for 
any opinion given.

3.  The RO should then review the claim 
of service connection for PTSD and 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
right ear hearing loss.  If they remain 
denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


